DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In a phone interview with Brendan Mee on 03/25/2021, the applicant verbally elected Chrysanthemum Indicum flower extract as species A, Portulaca oleracea extract as species B, prebiotic as species C, and glycerin as species D. No election was made for a species in category D as this species was to a non-elected invention.
Applicant's election with traverse of group I in the reply filed on 03/17/2021 is acknowledged. The previous office action addresses the grounds for election/restriction and why the applicant’s argument is unpersuasive.
Claims 28-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/2021.
Claims 16-21, 23-27, 35 and 37-38 are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 23-27, 35 and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. This rejection is maintained with slight modifications due to the filing of the RCE on 11/23/2021. The claims recite Phellodendron amurense bark, Chrysanthemum indicum flower extract, Portulaca oleracea extract, glycerin and salicylic acid. These extracts and compounds are considered the judicial exceptions because they consist of all the same components that are naturally found within the plants/microbes/animals form which they come and thus the closest counterparts are those same components found within the extract.
The claims recite the naturally occurring components found within plants/animals/microbes. Plant/animal/microbial extracts are made by partitioning the starting 
This judicial exception is not integrated into a practical application because the additional elements “for use in treating or preventing at least one of: acne, folliculitis and oily skin”, or “wherein at least one extract provides prebiotic activity that selectively inhibits growth of Staphylococcus capitis and or Propriobacterium acne” are only intended uses and results. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
The added element that is claiming the composition in a cosmetically or dermatologically acceptable excipient does not change the structure or function of the composition or the judicial exceptions in any way because an excipient is only a means of carrying/delivering the active components in a solution which, in its broadest reasonable interpretation can be a nature-based product itself such as water. 
The additional element that is purifying the aqueous extract by chromatography and/or by using a macroporous resin are only limiting the way in which the active components found within the judicial exceptions are obtained and concentrated which do not change any components about the extracts structurally or functionally.
The added elements of adding a prebiotic ingredient, or adding the extracts or compounds at specific amounts or claiming them within a specific pH range also does not integrate the judicial exceptions into a practical application because doing so would be a physical form of the specific practical application instead of a more general composition that is not so limited. There is no evidence of record that combining them together and in these particular amounts within the claimed compositions results in any markedly different characteristics. 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for skin treatments is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Guijral (US201403564191), XING (US20140287076A1), SWENHOLT (US20140287064), MORIS-IRVIN (US20140271507A1), AND BONNER (US20140134218A1).		
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
The affidavit under 37 CFR 1.132 filed 11/23/2021 is insufficient to overcome the rejection of claims 16-24, 26-27, 35 and 37-38 based upon 35 U.S.C. 101 as set forth in the last Office action because:  the applicant supplies evidence in the affidavit to chromatography methods being used to purify plant extracts, which is well understood and known in the art. Although the evidence shows the Kamedis Ltd.’s proprietary extraction process it still doesn’t give any support that the chromatography changes the functional and or structural components of the extracts which would lead to markedly different characteristics of the components found within the extracts. The extracts claimed in the instant invention have to be analyzed to their closest natural counterparts which in this case would be the extracts themselves. When compared to the nature-based extracts nothing has been done to the extracts except the purifying step through chromatography. This step is and can be a part of the extraction process which as mentioned in each office action is a process of partitioning out desired or undesired material from the extract to enrich the extract in active components. This step is routine and conventional and does not change the properties, functions or structural components of the judicial exception in anyway. 
The applicant further submits data on the weights of the raw material, crude extract and final product to show that the phytoactives concentration is not increased from chromatography, however the weights of each step should vary before, during and after the filtering process. Removing undesired material from the extract would allow for more of the active components to be free and unbound to any undesired compounds which would thus allow for greater activity from the extract. This purifying process does not change the components within the extract itself, it only removes unwanted material. The activity of the purified extract shown on pages 4 and 5 of the affidavit is the same activity that would be found in the extract without the purification process. It is now only enriched from removing other active or inactive components from the extract to compete with the desired active components. Thus there is no markedly different characteristic which has been documented from the closest nature based counterpart. 
The applicant also relies upon case law which is cited in the response on page 2 for giving justification as to the combination of extracts in a single composition which is not found in nature so thus must be manmade and not a product-of nature. The case law relied upon is not a precedential decision and the fact patterns for that case are different from the fact patterns for this particular case. The proper analysis is set forth in the MPEP. 
The products claimed in the application are all products of nature because they are all extracts from plants, which are products of nature. Claiming them together without creating some markedly different characteristic from their natural state is thus only claiming judicial exceptions. The office uses the MPEP for analyzing applications and the analysis of this instant invention for the 101 rejection was done with the same guidelines used in the MPEP (see above rejection and MPEP § 2106.04(c)).
The applicant also relies upon an argument that shows the composition having a synergistic effect when the combination of P. amurense and S. officinails extracts are combined to give an inhibited stimulation of IL-8, however the species elected, in the required species election was Chrysanthemum indicum and not Sanguisorba officinalis. There appears to be no evidence of synergism with the elected species Phellodendron and Chrysanthemum and so this argument is moot.
The argument made for the synergism in figure 9 for the growth of Staphylococcus epidermidis with the combined C. indicum and P. amurense is not convincing. The applicant argues that the reason they relied upon this figure and the accompanying text was to show the improved result obtained by combining the two extracts. This was not the issue that was debated. The combination of two extracts with similar activity would expectedly result in a composition with the combined added activity, which is what the figure shows. Although there may be an improved result, this figure and text relied upon does not properly show a synergistic effect. This argument was made in the 103 rejection response however its importance with the 101 rejection has allowed for it to be addressed here.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 23-27, 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblat (WO2014/041542A2) and Kim (Antibacterial Effects of Medicinal Plants from Jeju Island against Acne-inducing Bacteria, J. Appl. Biol. Chem. 50(2), 101-103, 2007). This is a new grounds of rejection due to the RCE filed on 11/23/2021.
Regarding claim 16, 35-38, Rozenblat teaches an herbal extract of Chrysanthemum indicum flower for treating acne (see abstract and page 10) in an effective amount (see 00014, 00015, and 00016) and teaches cosmetically and dermatologically acceptable carriers (see 00039 and 00049) and teaches the aqueous extract which is purified through chromatography such as macroporous resin (see 00055).
Regarding claim 17, Rozenblat teaches the composition further comprising Portulaca oleracea extrat, Rheum palmatum root extract and Scutellaria baicalensis root extract (see abstract and Table II, page 10).
Regarding claim 18, Rozenblat teaches the composition configured to reduce inflammation and teaches the formulation to include anti-bacterial ingredients and anti-oxidant (see 00024 and 00070).
Regarding claims 18-21, wherein the at least one extract provides prebiotic activity that promotes growth of Staphylococcus epidermidis, or wherein at least one extract selectively inhibits growth of Staphylococcus capitis and/or Propriobacterium acne, the applicant shows that these extracts have prebiotic activity as claimed in the specifications (see instant ¶ 00022 and figures 7 and 8) and so the same extracts would also have the same activity of the instant invention as they are the same aqueous plant extracts.
Regarding claim 23, Rozenblat teaches the formulation further comprising salicylic acid (see 0009).
Regarding claim 24, Rozenblat teaches the salicylic acid in the formulation in at least 0.3% (see 00031) which is within the instant taught range.
Regarding claim 25, Rozenblat teaches the composition as a gel (see 00037).
Regarding claim 26, Rozenblat teaches the pH of the formulation being at 3.5 - 4.5 (see 00021).
Regarding claim 27, Rozenblat teaches wherein the combined concentration of the herbal extract is between 0.8%-1.2% (see 00034) and this is within the instant range.
Rozenblat does not specifically teach the Phellodendron amurense bark extract of the instant invention.
Kim’s general disclosure is to the acne-antibacterial effects of certain plants (see abstract).
Kim teaches that Phellodendron amurense bark extract had low minimal inhibitory concentration values against P. acnes, which is the bacteria which are acne-inducing bacteria and also teaches that the cytotoxicity was relatively low at concentrations at 10 ug/mL (see page 103, table 1 and Fig. 1).
Therefore it would have been obvious at the effective filing date to use Phellodendron amurense bark extract, taught by Kim, with the composition for treating acne taught by Rozenblat because P. amurense is known to inhibit P. acnes which is a bacteria known for causing acne and because it is known to be relatively safe. 
There would have been a reasonable expectation of success in arriving at the instant invention because combining elements known for treating acne into a single composition is prima facie obvious and the art teaches that adding the P. amurense bark extract is relatively safe. The expectation of the combined products used in treating acne would presumed to be successful as the individual components art taught for the same effective purpose.

Response to Arguments
Applicant’s arguments with respect to claims 16-21, 23-27, 35 and 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB A BOECKELMAN/Examiner, Art Unit 1655        

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655